Citation Nr: 1034762	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1989 through August 
1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

A back disability was not shown in service or for many years 
after service and is not shown to be related to service or an 
event of service origin.  


CONCLUSION OF LAW

The criteria for service connection for a chronic disability of 
the lumbar spine are not met. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a low back 
disability. Generally, for service connection, the claims folder 
must contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 
1131; 
38 C.F.R. § 3.303(a).

While the treatment records are limited, the Board does not 
dispute that there is evidence of a current lumbar spine 
disability. The Veteran was initially seen by Dr. St. Clair, a 
private neurosurgeon, in March 2001 for back and left leg pain. 
Based upon an examination of the Veteran and a review of the MRI 
report, the doctor diagnosed disc desiccation at L4-5 and L5-S1, 
and a large leftward disc herniation at both L4-5 and L5-S1. 
Medical evidence shows that he continues treatment for chronic 
back pain and "failed back syndrome." See records of Dr. Buttar 
dating in 2007 and 2008. Thus, the question is whether there was 
an in-service incurrence of the Veteran's back disability.

For service connection under 38 C.F.R. § 3.303, the evidence must 
also show a link between the Veteran's current disability and an 
event in service. In this case, the Veteran contends that his 
current back disability was caused by a November 1989 in-service 
incident. See December 2005 hearing transcript at page 2. In 
particular, he testified that he was assisting in unloading a 
truck full of aircraft tires and attempted to catch a tire and 
fell to the ground with a spine injury. Id. at pages 2-3. He 
stated that he was treated immediately at the medical clinic at 
Naval Air Station, Fallon, Nevada. Id. at page 11. 

The Veteran's service medical records were reviewed in full, and 
there is no documentation of that treatment in the claims folder. 
In his April 2004 notice of disagreement, the Veteran stated that 
this record was kept separately from his service medical records 
and never properly associated. Following the Board's January 2008 
remand, the Appeals Management Center requested active duty 
inpatient clinical records for a back injury in November 1989 at 
the Naval Air Station, Fallen, Nevada.  See January 2008 PIES 
request.  Searches of Fallen, Nevada, for 1989 were conducted, 
but no records were located. See February 2008 PIES response. 
Thus, the service treatment records are devoid of evidence 
showing an in-service incurrence of a back injury.  However, 
service connection may be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2009).

The Veteran, at his December 2005 Board hearing, also testified 
that within approximately one year of his discharge from service 
he was treated at the emergency room of the Indian River Memorial 
Hospital in Vero Beach, Florida, for severe low back muscle 
spasms. See hearing transcript at pages 6 and 12. Treatment 
records within one year of service for the disability claimed are 
highly relevant in that they may show establish that the 
Veteran's low back disability was incurred in service, despite 
the lack of such a showing in the service treatment records.  The 
Board's January 2008 remand also required VA to obtain these 
potentially relevant private medical records under 38 C.F.R. § 
3.159(c)(1).  In December 2008, the Appeals Management Center 
sent a letter to the Indian River Memorial Hospital requesting 
copies of treatment records showing "findings and diagnoses for 
treatment the Veteran received from your facility in 1992 through 
1994 for his back." The records received show only treatment for 
a scalp infection and conjunctivitis in 1994. There is no 
indication in the response from Indian River Memorial Hospital 
that the Veteran received treatment there for his back.  This 
evidence contradicts the Veteran's statements that he received 
treatment within one year of service and lessens his credibility 
on this point.

The earliest post service treatment for the Veteran's back 
appears to have been in March 2001. The Veteran sought treatment 
for back and left leg pain, which he reported as "some 
occasional back problems over a long period of time, worse over 
the last couple of years." There is no evidence in this report 
that the Veteran reported an in-service incurrence as the initial 
manifestation of his back pain. 
See March 2001 St. Clair report.

In January 2003, the Veteran initially saw Dr. Buttar and 
reported "an old Navy injury sustained many years ago." Again, 
there is no in-service confirmation of a back injury at any time.

In this case, the Veteran's service treatment records (STRs) and 
post-service records have been thoroughly reviewed. The STRs do 
not contain evidence of any back treatment during service. 

Following service discharge in 1992, there is clearly treatment 
related to the back, which began in 2001, almost ten years 
following the Veteran's discharge from active duty. The record 
is, however, without evidence supporting the Veteran's contention 
that his current back disability is causally connected to his 
active service. There is nothing in the record to suggest that 
the Veteran suffered a back injury in service, or that he 
manifested signs of an in service incurrence shortly following 
his discharge. Again, the first evidence of treatment is nearly 
ten years following service.  There is no competent medical 
evidence providing a nexus between a current back disability to 
service. The private medical evidence is limited to information 
about treatment for current diagnoses, but lacks the required 
medical opinion connecting his current diagnoses to service.  

While the Veteran clearly contends that he has a current 
disability that is related to an in-service incurrence, such a 
suggestion by either the Veteran or his representative is not 
sufficient medical evidence of such a nexus. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, lay 
testimony is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). Competent medical evidence of a nexus between the 
Veteran's current disability and an in-service incurrence is 
required for service connection.

Because there is no evidence in the record showing an in-service 
incurrence of the Veteran's current back disorder, the 
preponderance of evidence is against the Veteran's claim, and 
service connection is not warranted under 38 C.F.R. § 3.303(a). 
Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
The appeal is denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claim for service connection for a back 
disability. Sufficient evidence is available to reach a decision 
and the Veteran is not prejudiced by appellate review at this 
time.

VA sent the Veteran letters in December 2004 and January 2008 
informing him of the evidence necessary to establish entitlement 
to service connection. He was notified of what was necessary to 
establish his claim, what evidence he was expected to provide, 
what VA would obtain on his behalf, and asked to let VA know of 
any other evidence pertinent to his claim. The 2008 letter also 
informed the Veteran of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Thus, these letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2009) and Dingess. Any defect with respect to the 
timing of the notice requirement was harmless error. The Veteran 
was furnished content-complying notice and proper subsequent VA 
process (see the supplemental statement of the case of September 
2009), thus curing any error in the timing. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating his 
claim under 38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims folder.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's claim. 
However, the evidence, which reveals that the Veteran did not 
have this disability during service and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the claim. 
See 38 C.F.R. § 3.159(c)(4) (2009). As service and post-service 
medical records provide no basis to grant this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim. Simply stated, the standards of McLendon are not 
met in this case.

The Board has also considered the decision in Charles v. 
Principi, 
16 Vet. App. 370, 374-75 (2002). However, the outcome of this 
claim hinges on what occurred, or more precisely what did not 
occur, during service. In the absence of evidence of an in-
service disease or injury, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the Veteran's 
claimed disability would in essence place the examining physician 
in the role of a fact finder. This is the Board's responsibility. 
In other words, any medical opinion which provided a nexus 
between the Veteran's claimed disability and his military service 
would necessarily be based solely on the Veteran's uncorroborated 
assertions regarding what occurred in service. The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value. 
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected.)

Referral of this case for an examination or obtainment of a 
medical opinion under the circumstances here presented would be a 
useless act. The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 
See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done everything 
reasonably possible to assist the Veteran. A remand for further 
development of this claim would serve no useful purpose. VA has 
satisfied its duties to notify and assist the Veteran and further 
development is not warranted.


ORDER

Entitlement to service connection for a low back disability is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


